This action was commenced in the court of a justice of the peace to recover damages for killing a cow. *Page 342 
(494)    The plaintiff's evidence showed that defendant's train ran over plaintiff's cow and killed her and that this action was commenced within less than three months thereafter and rested his case. The defendant introduced evidence tending to show there was no negligence on the part of the defendant in killing the cow, and rested.
At the close of the evidence the Court instructed the jury as follows: "That plaintiff had failed to make out a case of negligent killing against the defendant, and that they should answer the first issue `No.'" And the jury found the issue as directed by the Court for the defendant.
The plaintiff moved for a new trial for misdirection to the jury. This motion being overruled and judgment for the defendant, plaintiff appealed.
There was error in the instructions given to the jury, for which the plaintiff is entitled to a new trial.
When the plaintiff showed the killing and that the action had been commenced within less than six months thereafter, this in law made a primafacie case of negligence against the defendant. Section 2326 of The Code.
Under this statute, as we understand it, at the close of plaintiff's evidence (if the defendant had introduced no evidence), it would have been the duty of the Court to instruct the jury to find the first issue for the plaintiff. But as the defendant introduced evidence tending to show there was no negligence on the part of defendant in killing the cow — that is, to rebut the presumption, or prima facie case of the plaintiff — it then became an issue of fact, which could not be found by the Court and should have been left to the jury.
It is true that it has been said in Doggett v. R. R., 81 N.C. 459, and in Durham v. R. R., 82 N.C. 352, that, where the facts are known and show there was no negligence on the part of the railroad, this (495) statutory presumption does not apply. If this statement of the law is correct it does not apply to the case under consideration. For in this case the facts were not known — that is, they were disputed.
But it seems to us that the language used by the Court in Doggett v. R.R., and Durham v. R. R., supra, is calculated to produce an erroneous impression and that it would have been much more accurate to have said theprima facie case created by the statute is rebutted where the undisputed facts show there was no negligence on the part of the defendant, than it was to say the statute did not apply to such a case. There is no exception in the statute. It is in terms general and applies alike to all cases of killing stock by a railroad. But this prima facie case may be rebutted, and that is what we suppose the Court meant in the cases of Doggett and Durham,supra. Error.
New trial. *Page 343
Cited: Spruill v. Ins. Co., ante, 149; Mesic v. R. R., ante, 492;Collins v. Swanson, 121 N.C. 69; Everett v. Receivers, ib., 521; Bank v.School Committee, ib., 109; Malloy v. Fayetteville, 122 N.C. 484; Mfg.Co. v. R. R., ib., 886; Cable v. R. R., ib., 897; Cox v. R. R.,123 N.C. 607, 613; Gates v. Max, 125 N.C. 143; Thomas v. R. R.,129 N.C. 394; Mfg. Co. v. Bank, 130 N.C. 609; Baker v. R. R., 133 N.C. 33;Alexander v. Statesville, 165 N.C. 531.